Citation Nr: 0616144	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-31 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for sterility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1961 to 
April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

In April 2004, the veteran testified at a travel board 
hearing before Veterans Law Judge Bosch, who is no longer 
with the Board.  Since the law requires that the Veterans Law 
Judge that conducts a hearing must decide the case, the 
veteran was offered an opportunity to request another hearing 
by letter dated April 13, 2006 and given 30 days to reply.  
As there has been no reply from the veteran or his 
representative, the Board will proceed to adjudicate the 
claim on its merits.


FINDING OF FACT

The competent medical evidence shows that the veteran is not 
currently diagnosed with sterility.


CONCLUSION OF LAW

Sterility was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

A letter dated in October 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in December 2005.  

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The May 2002 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The veteran was also accorded a VA 
examination in March 2005. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).    

The Board finds that service connection is not warranted for 
sterility.  While the record indicates that the veteran had 
gonorrhea in service, it does not show that the veteran has 
ever been diagnosed as sterile.  Service medical records and 
post-service medical records are absent complaints, findings, 
or treatment of sterility.  

At the March 2005 VA examination, the veteran reported that 
he had gonorrheal infection while in the service and said 
that he did not get proper treatment.  The veteran also 
reported that he has been married twice and has had multiple 
relationships with females and although his girlfriends and 
his second wife were able to conceive, together they had at 
least five miscarriages.  The veteran reported that he had 
never had a live-born child and that his first wide never got 
pregnant in the four years they were married.

Physical examination of the veteran revealed normal male 
external genitalia with a circumcised penis.  The testicles 
looked normal in size, and there was no evidence of 
testicular atrophy or pain on palpation of the testicles or 
the spermatic cords.  There was no evidence of any hydrocele 
or any problems noted with the epididymis and spermatic 
cords.  The examiner diagnosed history of miscarriages but 
stated, "There is no history of sterility given that the 
veteran's girlfriends and wives were able to conceive, but 
will still go ahead and get a sperm analysis.  And given the 
patient's age, it might not be normal, but there is no 
evidence currently that the veteran is sterile.  The veteran 
also had a testosterone done in the last 2 years while at the 
VA Hospital and it was within normal limits."  

An Addendum to the March 2005 VA examination stated, "And 
for his being sterile, there is no evidence that he was ever 
sterile given that the women he had relationships with were 
able to conceive but the pregnancies did not proceed to term.  
There is no medical evidence in the literature to suggest 
that a gonorrheal infection in men, even if untreated, 
although the veteran was never untreated, his medical records 
show that he was given injections when needed and pills when 
there was no evidence of gonorrhea.  So there is no medical 
evidence that his infections were untreated or mistreated 
while in service, but even if they were, there is no evidence 
that he is sterile or the miscarriages in his female partners 
were as a result of his getting gonorrhea in service.  There 
is no medical evidence to suggest that gonorrhea in men in 
the past leads to miscarriages in their female partners many 
years after having had the gonorrheal infection."  A 
handwritten note on the Addendum stated, "Veteran did not go 
to the lab for semen analysis."

The medical evidence fails to show that the veteran currently 
suffers from sterility.  In the absence of competent medical 
evidence that the veteran is sterile and that his sterility 
was caused by or aggravated by the veteran's military 
service, the criteria for establishing service connection for 
sterility have not been established.  38 C.F.R. § 3.303.  In 
the absence of a current disability, there can be no valid 
claim for service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).   

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 
U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for sterility is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


